DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from foreign application 102015107600.4, filed 05/13/2015.
Status of Claims
	Claims 1-22 and 24-28 are pending.
	Claims 9, 12, and 24-27 have been withdrawn from consideration.
	Claim 23 has been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 5 (Figures 13 and 14) with traverse on 06/30/2020.  
Drawings
In view of the applicant’s amendments to claim 13, the objections to the drawings have been withdrawn. 
Claim Rejections - 35 USC § 112
In response to the applicant’s amendments the previous 112 rejections have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically the applicant now defines the material as being “curable” through interlocking and compressing particles against each other.  This interpretation of the term curable appears to be inconsistent with the standard definition known within the art.  The specification appears to disclose support for this interpretation for the term.  However the applicant is required to clarify what they mean by the term curable within this recitation, identify it as a specific definition as supported by the specification, and to identify the recitation within the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-8, 10, 11, and 14-21, is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Grundei USPN 6,149,689.
Grundei discloses the same invention being a bone replacement material comprising a plurality of particles 5 (Figure 3) wherein each particle comprises a core (centermost portion), at least six deformable pins 6 extending radially therefrom, and at connecting element 7 (enlarged knob) extending from the surface of each pin capable of interlocking with and snapping into engagement with other connecting elements.
In regards to the pressing together of pins, this limitation is considered to be language defining how the applicant’s invention performs during use not a structural characteristic of the implant itself.  Accordingly Grundei discloses the pins of his material can be plastic (2:59-60) which would inherently permit the pins to elastically deform when multiple pins are pressed together.
In regards to claim 2 the enlarged connecting elements of Grundei comprise mushrooms undercuts and snap-in elements.
In regards to claim 3 the outer most points on each of the connecting elements of Grundei's particles can be connected to form a generally symmetrical spherical shape.  
In regards to claim 5, the recesses along the shaft between the core and rounded ends are considered to be connecting elements.  The applicant is advised to amend this claim to better define the shape of the connecting elements.
In regards to claim 6, the particles of Grundei are capable of being compressed together to interlock or snap into each other as much as the applicant's own invention.

In regards to claim 8, the recited method of production amounts to a product by process. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the particles of Grundei are fully capable of being 3D printed.
	In regards to claim 10, the examiner is interpreting “mushroom shape” to include the wire variety of mushroom shapes known (including button mushrooms).  Accordingly the bulbous ends of the connecting elements of Grundei are considered to have a button mushroom shape.
In regards to claim 11, Grundei discloses the transition portion between the connecting element and the pin comprises an inward extending notch which is deemed to read upon the claimed groove.
In regards to claim 15, Grundei discloses the particle can be made from biocompatible metals or plastics 2:56-60.
	In regards to claims 17-21, the description of placing the particles within solutions and agents are considered to be steps defining the applicant's intended use for their body.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundei.  
Grundei discloses the invention substantially as claimed being described above.  However, Grundei does not disclose the use of 14 pins.  However, the use of additional pins would have been obvious to one having ordinary skill in the art at the time the invention was filed.  Grundei discloses the same structure but with a reduced structure.  A persona of ordinary skill in the art would have recognized that the structure of Grundei can readily be made to include additional pins including an embodiment with at least 14 pins thereby forming an icosahedral symmetry in order to provide additional strength, additional points for attachment, and ingrowth pores therebetween.  
.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The applicant argues that Grundei does not disclose loose particles that perform as claimed.  This is not persuasive because the claims do not require loose particles.  Additionally the requirements for the particles to be pressed together are describing effects from the applicant’s intended use of the material not structural elements.  Accordingly the particles of Grundei are capable of being compressed together or with additional particles and performing in the claimed manner. 
In order to advance prosecution the applicant is advised to positively claim the plurality of loose particles 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/           Primary Examiner, Art Unit 3774